Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 10, line 6, filed 24 August 2021, with respect to the rejection of Claims 1-4, 6-7, and 9 under 35 U.S.C. 102(a)(2) as being anticipated by Mochizuki et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/181753 A1, utilizing United States Patent Publication No. US 2018/0087010 A1 as an English language equivalent), hereinafter Mochizuki, and Claims 1, 3, and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by Sagehashi et al. (United States Patent Publication No. US 2015/0323865 A1), hereinafter Sagehashi, have been fully considered and are persuasive in light of the amendments to the independent Claim 1.  The prior rejections of Claims 1-4 and 6-9 have been withdrawn.
2.	Applicant’s arguments, see page 10, line 6, filed 24 August 2021, with respect to the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Mochizuki and further in view of by Horiguchi et al. (United States Patent Publication No. US 2012/0251950 A1), hereinafter Horiguchi, have been fully considered but they are not persuasive. Applicant argues: “Claim 1 of the present invention is directed to a radiation-sensitive resin composition, and it is respectfully submitted that WO '753 (aka Mochizuki, Sagehashi [], Horiguchi [] and their combination do not teach or suggest” the limitation of the amended independent Claim 1. Examiner respectfully disagrees. Each of the limitations of the amended independent Claim 1 is taught by a combination of Mochizuki and Horiguchi, See the Non-Final Rejection, dated 14 June 2021, specifically the rejection of Claim 5 – the now-amended independent Claim 1, which, other than making grammatical amendments, incorporates the limitation of Claim 5 of the original claim set with those of Claim 1 of the original claim set. While Applicant states that the limitations of the amended independent Claim 1 are not taught by Mochizuki, Sagehashi, Horiguchi, or their combination, Applicant fails to indicate which of the limitations of the amended independent Claim 1 are not taught by the prior art. Instead, Applicant states that neither Mochizuki nor Sagehashi teaches the limitation of Claim 5 of the original claim set which has since been incorporated into the amended independent Claim 1. Examiner acknowledges this. But the Examiner issued a 103 rejection of Claim 5 of the original claim set, since neither Mochizuki nor Sagehashi taught the limitation of Claim 5 of the original claim set, i.e. wherein the second structural unit in the first polymer has a content of no less than 55 mol%. Examiner stated that Horiguchi teaches this limitation and provided sufficient motivation to combine – again, see the Non-Final Rejection, dated 14 June 2021. Applicant’s only other mention of Horiguchi is that it fails to “teach[] or suggest[] the aforementioned advantages attributable to the composition recited in amended Claim 1.” MPEP § 2144(IV) states: “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” Furthermore, the claimed unexpected results for those compositions wherein the “content of the second structural unit in the first polymer is no less than 55 mol %” is not borne out of the results of the present application. For example, “Example 10” of the present application is composed of (A1) Polymer “Aa-5.” Table 1 states that (A1) Polymer “Aa-5” has a structural unit II % of 50%. Example 10 has an LWR performance and resolution of 16.2 nm and 52 nm, with lower numbers on both being preferred. On the other hand, Examples 21, 25, and 29 all had the same or worse performance on both metrics, while being composed of (A1) Polymers “Aa-20,” “Aa-24,” and “Aa-17,” respectively. All these have a structural unit II % of 60%. Thus, the claimed structural unit II % as being critical for improved performance is not borne out by the experimental results of the present application. For all these reasons, the rejection of Claim 5, which is analogous to the now-amended independent Claim 1, under 35 U.S.C. 103 as being unpatentable over Mochizuki and further in view of by Horiguchi is maintained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/181753 A1, utilizing United States Patent Publication No. US 2018/0087010 A1 as an English language equivalent), hereinafter Mochizuki, and further in view of by Horiguchi et al. (United States Patent Publication No. US 2012/0251950 A1), hereinafter Horiguchi.
6.	Regarding Claims 1-7, 9-16, and 18-20, Mochizuki teaches (Table 11, Composition PR-12, Component Poly-10, Paragraph [0904]) a first polymer comprising a first structural unit that comprises a phenolic hydroxy group, and a second structural unit that comprises an acid-labile group. Mochizuki teaches (Table 11, Composition PR-12, Component C-1, Paragraph [0904]) a second polymer comprising a fluorine atom, and comprising a third structural unit that comprises an alkali-labile group. Mochizuki teaches (Table 11, Component A-7, Composition PR-12, Paragraph [0905]) a first compound of the instant application. Mochizuki teaches (Table 11, Composition PR-12, Component B-7, Paragraph [0906]) a second compound of the instant application. Mochizuki teaches (Table 11, Composition PR-12, Component B-7, Paragraph [0906]) the acid generated from the second compound is a carboxylic acid. Mochizuki teaches (Table 11, Composition PR-12, Component C-1, Paragraph [0904]) the third structural unit of the second polymer comprising a group represented by formula (1) of the instant application. Mochizuki teaches (Table 11, Composition PR-12, Component C-1, Paragraph [0904]) a content of the third structural unit in the second polymer is greater than 55 mol %. Mochizuki teaches (Table 11, Composition PR-12, Component Poly-10, Paragraph [0904]) the acid-labile group included in the second structural unit of the first polymer is represented by formula (2-1) of the instant application. Mochizuki teaches (Table 11, Composition PR-12, Component Poly-10, Paragraph [0904]) the second structural unit of the first polymer is represented by formula (2-1A) of the instant application. Mochizuki teaches (Paragraphs [0109-0131]) applying the radiation-sensitive resin composition onto a substrate to form a resist film. Mochizuki teaches (Paragraphs [0109-0131]) exposing the resist film to an extreme ultraviolet ray or an electron beam. Mochizuki teaches (Paragraphs [0109-0131]) developing the resist film exposed.
7.	However, Mochizuki fails to explicitly disclose a content of the second structural unit in the first polymer is no less than 55 mol %. Furthermore, Mochizuki fails to explicitly disclose the content of the second structural unit in the first polymer is in a range of 55 mol% to 90 mol%.
8.	Horiguchi teaches (Paragraphs [0022-0023 and 0073-0080]) a content of the second structural unit in the first polymer between 55 and 60 mol %, while also comprising the second polymer and the first compound of Claim 1 of the instant application. Horiguchi teaches (Paragraph [0019]) that the polymers therein disclosed effectively absorbing light used in microfabrication in lithography processes.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki to incorporate the teachings of Horiguchi wherein a content of the second structural unit in the first polymer between 55 and 60 mol %,. Doing so would result in effectively absorbing of light used in microfabrication in lithography processes, as recognized by Horiguchi.

10.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/181753 A1, utilizing United States Patent Publication No. US 2018/0087010 A1 as an English language equivalent), hereinafter Mochizuki, and further in view of Horiguchi et al. (United States Patent Publication No. US 2012/0251950 A1), hereinafter Horiguchi, and further in view of Sagehashi et al. (United States Patent Publication No. US 2015/0323865 A1), hereinafter Sagehashi.
11.	Regarding Claims 8 and 17, Mochizuki further in view of Horiguchi teaches all limitations of Claims 1 and 2 of the present application. However, Mochizuki further in view of Horiguchi fails to explicitly teach the first polymer further comprises a fourth structural unit that comprises a lactone structure, a cyclic carbonate structure, a sultone structure or a combination thereof, and a content of the fourth structural unit in the first polymer is less than 40 mol%.
12.	Sagehashi teaches (Paragraphs [0118 and 0128]) the first polymer further comprises a fourth structural unit that comprises a lactone structure, a cyclic carbonate structure, a sultone structure or a combination thereof, and a content of the fourth structural unit in the first polymer is less than 40 mol %. Sagehashi teaches (Paragraphs [0034]) the polymers comprising the structural units therein disclose improve acid diffusion control and roughness performance in either of positive tone development and negative tone development and thus is capable of forming a fine line-and-space pattern which is resistant to pattern collapse during formation and has improved etch resistance.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki in further view of Horiguchi to incorporate the teachings of Sagehashi wherein the first polymer further comprises a fourth structural unit that comprises a lactone structure, a cyclic carbonate structure, a sultone structure or a combination thereof, and a content of the fourth structural unit in the first polymer is less than 40 mol%. Doing so would result in improved acid diffusion control and roughness performance in either of positive tone development and negative tone development, as recognized by Sagehashi.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/18/2022